the claims raised in the motion, we conclude that the district court did not

                      err in denying the motion. Accordingly, we

                                  ORDER the judgment of the district court AFFIRMED.




                                                            /-1(4.4 caa-c
                                                         Hardesty


                                                                                         J.



                                                                                         J.
                                                         Cherry



                      cc: Hon. James M. Bixler, District Judge
                           Lamarr Rowell
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           2
(0) I947A    13)799
             4